DETAILED ACTION
	This action is responsive to the application No.16/626,277 filed on 12/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter (as claimed in claim 12) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 20110297975 A1), hereinafter Yeh.

Regarding claim 1, Yeh teaches an optoelectronic device (see Fig, 12, 18 and paragraph 81, 82 and 90) comprising: light-emitting sources (element 380d in Fig. 18), each light-emitting source being capable of emitting a first radiation (blue light) at a first wavelength (wavelength of blue light) and comprising first (upper surface of element 1110h; see Fig 18 annotated below) and second opposite surfaces (lower surface of elements 410h1, 410h2); photoluminescent blocks (elements 410h1, 410h2) distributed into first photoluminescent blocks (element 410h1) capable of converting by optical pumping the first radiation (blue light) into a second radiation (red light) at a second wavelength (wavelength of red light) and second photoluminescent blocks  (element 410h2) capable of converting by optical pumping the first radiation (blue light) into a third radiation (green light) at a third wavelength (wavelength of green light); and for each photoluminescent block, an optical coupler (element 390d) comprising a first photonic crystal at least partially surrounding said photoluminescent block (elements 410h1, 410h2) and covering, with said photoluminescent block, the first surface (upper surface of element 380d which is in contact with lower surface of elements 410h1 and 410h2) of one of the light-emitting sources (element 380d) next to said photoluminescent block, the optical 
   

    PNG
    media_image1.png
    614
    790
    media_image1.png
    Greyscale

Regarding claim 2, Yeh teaches the optoelectronic device of claim 1, wherein each optical coupler (element 390d) comprises a first layer (see Fig. 18 annotated above) of a first material having a first refraction index (depends on the composition of first material) at the first wavelength, the first layer having first and second opposite surfaces (highlighted in Fig.18), the first or second surface covering (see Fig.18 annotated above) said light-emitting source 
Regarding claim 11, Yeh teaches the optoelectronic device of claim 1, further comprising walls (element 1100d in Fig. 18) reflecting the first, second, and third radiations (see paragraphs 81 and 82), said walls separating the light-emitting sources and separating the photoluminescent blocks (Fig. 18 shows that the element 1100d separates the adjacent light-emitting sources and the photoluminescent blocks).  
Regarding claim 13, Yeh teaches the optoelectronic device of claim 1, wherein the light-emitting sources (element 380d in Fig 18) comprise light-emitting diodes (see paragraph 90) or vertical cavity surface- emitting laser diodes.  
Regarding claim 14, Yeh teaches a method of manufacturing the optoelectronic device of claim 1, comprising the steps of: a) forming the light-emitting sources (see Fig. 18 of Yeh; the light-emitting source, element 380d is formed) b) forming the photoluminescent blocks on the light-emitting sources (see Fig. 18 of Yeh; photoluminescent blocks 410h1 and 410h2 are formed on the light-emitting source 380d) and d) forming the optical couplers on the light-emitting sources, each optical coupler at least partially surrounding one of the photoluminescent blocks (see Fig. 18 of Yeh: optical couplers 390d are formed on the light-emitting sources 380d, each optical coupler at least partially surrounding one of the photoluminescent blocks; the upper surface of the optical coupler 390d surrounds the lower surface of photoluminescent blocks 410h1 and 410h2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Bose et al. (US 20070025673 A1), hereinafter Bose.
Regarding claim 3, Yeh teaches the optoelectronic device of claim 1, wherein each photoluminescent block (elements 410h1, 410h2; see Fig. 18 and paragraph 90 of Yeh) comprises a second photonic crystal (phosphorous; see paragraph 90 and Fig. 18 of Yeh) capable of giving way to the first radiation. 
Yeh lacks details about the propagation speed of the first radiation in the photoluminescent block being smaller than the propagation speed of the first radiation in the optical coupler adjacent to said photo-luminescent block. Bose discloses of a structure which is made of photonic crystals (see Fig. 9 and paragraphs 5, 6, 33, and 34 of Bose). Bose’s structure in Fig. 9 can replace elements 410h1, 410h2 in Fig. 1 of Yeh. Bose teaches (see paragraph 37) that the refractive index of GAN photonic crystal (elements 410h1, 410h2) is 3.4. Yeh teaches (see paragraph 51,52, 81) that the photonic crystal refractive index can be altered by changing the periodic structure of physical parameters (e.g. thickness of periodic regions). Consequently, the refractive index of the optical coupler can be tuned to be less than 3.4 (refractive index of photoluminescent block). As the propagation speed of light is inversely proportional to refractive index of the medium, a lower than 3.4 refractive index of the photoluminescent block will make the propagation speed of the first radiation in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the photoluminescent block in Yeh with the structure, as is taught by Bose, to enable an optoelectronic device where the propagation speed of the first radiation in the photoluminescent block is smaller than the propagation speed of the first radiation in the optical coupler adjacent to said photo-luminescent block. This arrangement will also help to alter /tune the refraction angle of the light coming out of the photoluminescent block and thereby optimize the visibility angle of the display units which might use such optoelectronic device.
Regarding claim 4, the combination of Yeh and Bose teaches the optoelectronic device of claim 3, wherein each photoluminescent block comprises nanometer-range photo-luminescent single-crystal particles of a semiconductor material (Quantum Dots, element 910; see abstract, paragraph 7,9, 33, 35, 43 and Fig, 1A, 1B and 9 of Bose).
Regarding claim 5, the combination of Yeh and Bose teaches the optoelectronic device of claim 3, wherein each photoluminescent block (see Fig. 18 annotated above) comprises a second layer of a third material (see Fig. 9 of Bose annotated below) having a third refraction index (every different material will have a different  refractive index) at the first wavelength, the second layer having third and fourth opposite surfaces (see Fig. 9 of Bose annotated below), the third or fourth surface covering said light-emitting source (element 380d in Fig. 18 of Yeh annotated above), each photoluminescent block further comprising second openings (see Fig. 9 of Bose annotated below; also see paragraph 46 of Bose) extending in the second layer from the third and/or fourth surface and filled with a fourth material (air; see paragraph 46 of Bose) having a fourth refraction index at the first wavelength different from the third refraction index.

    PNG
    media_image2.png
    325
    802
    media_image2.png
    Greyscale

Regarding claim 6, the combination of Yeh and Bose teaches the optoelectronic device of claim 5, wherein the light-emitting single-crystal particles (element 910 in Fig. 9 annotated above; see paragraph of 46 Bose also) are located in the second layer (see Fig. 9 of Bose annotated above) and/or in the second openings (see Fig. 9 of Bose annotated above).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Diana et al. (US 20070085100 A1), hereinafter Diana. 
Regarding claim 7, Yeh teaches the optoelectronic device of claim 1. Yeh lack details about the optoelectronic device of claim 1, further comprising, for each photoluminescent block, a first selective mirror interposed between said light source and said photoluminescent block, the first mirror being capable of giving way to the first radiation and of reflecting the second radiation and/or the third radiation.
Diana discloses a first selective mirror (layer 1114; see Fig. 11 and paragraph 89) interposed between the light source (layer 1106) and the photoluminescent block (layer 1118; phosphorous), the first mirror being capable of giving way to the first radiation and of reflecting the second radiation and/or the third radiation (see paragraph 88, 89, 90, 91).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a first mirror, as taught by Diana, in the 
Regarding claim 8, the combination of Yeh and Diana teaches the optoelectronic device of claim 7, wherein the first selective mirror (layer 1114 in Fig 11 of Diana)) comprises a third photonic crystal (the first selective mirror disclosed by Diana is a Distributed Bragg Reflector which is an example of 1D Photonic crystal; see paragraph 10, 58,88 of Diana)
Regarding claim 9, the combination of Yeh and Diana teaches the optoelectronic device of any of claim 1, further comprising, for each photoluminescent block (layer 1118 in Fig. 11 of Diana), a second selective mirror (layer 1116 in Fig. 11 of Diana; see paragraph 89 and 90 of Diana), said photoluminescent block (layer 1118) being interposed between said light source (layer 1106) and said second mirror (layer 1116),  the second mirror being capable of reflecting the first radiation and of giving way to the second radiation and/or the third radiation (see paragraph 88, 89, 90, 91).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Lee et al. US 20200279979 A1) hereinafter Lee. 
Regarding claim 10, Yeh teaches the optoelectronic device of any of claim 1. Yeh lacks details about further comprising third photoluminescent blocks capable of converting by optical pumping the first radiation into a fourth radiation at a fourth wavelength.
Lee discloses of a third photoluminescent blocks (layers 51c, 53c; see Fig. 10 and paragraph 205 of Lee) capable of converting by optical pumping the first radiation into a fourth radiation at a fourth wavelength.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the third photoluminescent block, as is taught by Lee, in the optoelectronic device, as is taught by Yeh. The third photoluminescent block will help to generate a fourth radiation at a fourth wavelength. The fourth wavelength will 
Regarding claim 11, the combination of Yeh & Lee teaches the optoelectronic device of claim 1, further comprising walls (element 55 in Fig. 10 of Lee; see paragraphs 219 & 220 of Lee) reflecting the first, second, and third radiations, said walls separating the light-emitting sources and separating the photoluminescent blocks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the walls (55) of Lee in the device of Yeh to prevent optical interference between the adjacent light emitting sources (Lee para. [0220]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Powers et al. (US 20090059406 A1), hereinafter Powers.
Regarding claim 12, Yeh teaches the optoelectronic device of claim 1. Yeh lacks details about a filter covering the photoluminescent blocks on the side of the photoluminescent blocks opposite to the light-emitting sources and capable of blocking the first radiation and of giving way to the second and third radiations. Powers teaches of a band pass filter (see. Fig.1 and paragraph 41) which is capable of blocking the first radiation (ultraviolet, <400 nm ) and of giving way to the second (optical range, 400-700 nm)  and third radiations (infrared, >700 nm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the bandpass filter, as is taught by Powers, in the optoelectronic device, as is taught by Yeh. Bandpass filter will help to block the Ultraviolet radiation and pass optical range and infrared radiation. Ultraviolet light has several damaging impacts on human system. Hence for certain usage models of the optoelectronic device it will be obvious to block the ultraviolet radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Feeney Brett can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUBRATAKUMAR MANDAL/            Examiner, Art Unit 2822                                                                                                                                                                                            

/ERIK T. K. PETERSON/            Primary Examiner, Art Unit 2822